Order entered April 6, 2020




                                    In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-19-01558-CV

              YA QIN TONG AND STEPHEN CHU, Appellants

                                      V.

                 NATIONSTAR MORTGAGE LLC, Appellee

               On Appeal from the 429th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 429-04255-2015

                                   ORDER

      Before the Court is appellants’ April 2, 2020 unopposed second motion for

an extension of time to file their opening brief. We GRANT the motion and extend

the time to April 20, 2020.


                                           /s/   BILL WHITEHILL
                                                 JUSTICE